Citation Nr: 0028407	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a notice of disagreement received in August 1991, the 
veteran stated, among other things, that he wanted to file 
for service connection for a neck cyst that was removed 
during service.  The RO has not adjudicated this claim.  
Therefore, it is referred to the RO for appropriate action.


REMAND

The report from a May 1997 VA nose and sinuses examination of 
the veteran states that the veteran had been seen by both 
private and VA health care providers for his allergic 
rhinitis.  No recent private medical reports pertaining to 
this disability are of record.  Further, the veteran 
underwent a VA fee-basis evaluation for allergic rhinitis in 
March 1999.  In the report of that examination, the examining 
physician noted that the veteran's allergic rhinitis required 
him to be treated by a physician approximately eight times 
per year.  Of record are VA medical reports dated in March 
1999, January 1998, and March 1994, which show treatment for 
allergic rhinitis.  These reports were submitted by the 
veteran's representative.  The RO last requested treatment 
records from the VA Hospital in Long Beach, California in 
March 1997.  Given the veteran's statement at his 1997 and 
1999 examinations concerning treatment on multiple occasions 
each year for his allergic rhinitis, including private 
medical treatment, additional VA and/or private medical 
reports appear to be available.  Therefore, the Board is of 
the opinion that attempts should be made to obtain such 
records before the Board renders a decision in this case.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  The 
veteran should specifically be requested 
to provide such information with regard 
to the private physician treating him for 
allergic rhinitis and referenced in his 
May 1997 VA nose and sinuses examination 
report.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which 
have not already been obtained.  
Regardless, the RO should obtain all 
medical reports from the VA Medical 
Center in Long Beach, California 
reflecting treatment of the veteran for 
his allergic rhinitis since March 1997.

2.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's allergic rhinitis.  Any 
indicated studies should be performed.  
The examiner should be provided a copy of 
the current and former rating criteria 
for rating allergic rhinitis.  The 
examiner should identify all current 
manifestations of the disability and 
should specifically address the current 
and former rating criteria.  The examiner 
should also comment on the extent to 
which the veteran's allergic rhinitis 
interferes with his ability to work.  The 
supporting rationale for all opinions 
expressed should also be provided.  The 
claims files must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims files were reviewed.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue on 
appeal, to include consideration of the 
former and current rating criteria.  The 
RO should consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



